Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00602-CV

                          Phyllis K. PACHECO and Mark Pacheco,
                                        Appellant

                                              v.

Larry W. FREISENHAHN, Jr., Manager and President of Freisenhahn Land Company, L.L.C.,
             and General Partner of Freisenhahn Development Properties, LP,
                                         Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                            Trial Court No. 11-05-0460-B-CVA
                          Honorable Stella Saxon, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER that the appellee, Larry W. Freisenhahn, Jr., Manager and President of
Freisenhahn Land Company, L.L.C., and General Partner of Freisenhahn Development Properties,
LP, recover the costs of this appeal from the appellants, Phyllis K. Pacheco and Mark Pacheco.

       SIGNED July 30, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice